Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 10 and 19 recite the limitation “wherein the networking condition comprises the following: the network node has a data transfer capability,” where the networking condition and the network node are not defined. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 5-8, 11-12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Singla (US 20170272317) in view of Bhargava (US 20150349874).
Regarding claim 1, Singla discloses an Internet of Things (IoT) network system connected to a wireless access point (fig. 1, cloud, ISP, Internet), comprising: 
a plurality of network nodes communicatively connected to the wireless access point through a tree topology to form a first tree structure (figs. 12, 27-28, [0137]); and 
an idle node, wherein if a node type of the idle node is not defined ([0131], power on, starting scan mode, and decides the role or type of the node; fig. 13), 
Singla does not explicitly disclose when communication signal quality of the wireless access point is greater than a preset value, the idle node is communicatively connected to the wireless access point to form a root node in a second tree structure to join the IoT network, and when the communication signal quality of the wireless access point is not greater than the preset value, the idle node joins the IoT network by using one of the network nodes in the first tree structure as a parent network.
Bhargava discloses when communication signal quality of the wireless access point is greater than a preset value, the idle node is communicatively connected to the wireless access point to form a root node in a second tree structure to join the IoT network, and when the communication signal quality of the wireless access point is not greater than the preset value, the idle node joins the IoT network by using one of the network nodes in the first tree structure as a parent network (Bhargava, fig. 3, steps 302, 303, 309; if the signal strength is higher than a threshold, communicates directly with the base station; that is, establish the node as the root communicating with the base station or access point (e.g., 103A); otherwise, connects with other nodes on the existing tree as taught by Singla (e.g., 103C)).

It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Singla with the teachings given by Bhargava. The motivation for doing so would have been to more efficiently allocate the system resources of the cellular network in order to more effectively meet the throughput demand for users in areas where the signal strength is low (Bhargava, [0042]).
Claim 11 is rejected same as claim 1.

Regarding claim 2, Singla and Bhargava disclose the IoT network system according to claim 1, wherein the idle node obtains at least one adjacent candidate node through scanning from the network nodes, and selects, as the parent node of the idle node, a candidate node with fewest hops according to a number of hops between each of the at least one candidate node and the wireless access point (Bhargava, fig. 9, [0172-75], a larger number of hops to make a given relay is ranked lower, select the highest ranking (minimum number of hops) nearby relay node; step 928). The motivation of the combination is same as in claim 1.
Claim 12 is rejected same as claim 2.

Regarding claim 5, Singla and Bhargava disclose the IoT network system according to claim 1, wherein the parent node meets a networking condition, the networking condition comprising the following: the parent node has a data transfer capability, a number of child nodes of the parent node does not reach a child node number upper limit, and a number of hops between the parent node and the wireless access point does not reach a tier upper limit (Bhargava, fig. 3, step 310, communicate with the device that accepted request, that is, the device is capable of transferring data). It is noted that the applicant uses selective language in 
	Claim 14 is rejected same as claim 5.

Regarding claim 6, Singla and Bhargava disclose the IoT network system according to claim 1, wherein if the idle node is defined as a root node type, the idle node is communicatively connected to the wireless access point to form the root node of the second tree structure to join the IoT network (Bhargava, fig. 3, steps 302, 303; if the signal strength is higher than a threshold, communicates directly with the base station; that is, the node is another root to the access point of the second tree structure). The motivation of the combination is same as in claim 1.
	Claim 15 is rejected same as claim 6.

Regarding claim 7, Singla and Bhargava disclose the IoT network system according to claim 1, wherein if the idle node is defined as a leaf node type, the idle node joins the IoT network by using one of network nodes in the first tree structure or the second tree structure as the parent node (Bhargava, [0092], selecting the nearby relay nodes based on bandwidth usage, bandwidth available, bandwidth needs. A relay node is a node in the tree structure which is not a root). The motivation of the combination is same as in claim 1. It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
Claim 16 is rejected same as claim 7.

Regarding claim 8, Singla and Bhargava disclose the IoT network system according to claim 1, wherein the idle node sends a connection request to one of the network nodes in the first tree structure, a connection response is returned after the network node performs authentication according to the connection request, and the idle node joins the IoT network by using the network node as the parent node according to the connection response (Bhargava, [0177]; fig. 3, steps 304, 305, 309-310). The motivation of the combination is same as in claim 1.
Claim 17 is rejected same as claim 8.

Claims 3-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Singla in view of Bhargava further in view of Sharma (US 20150341939).
Regarding claim 3, Singla and Bhargava disclose the IoT network system according to claim 2, Bhargava only implicitly discloses if there are a plurality of candidate nodes with the fewest hops, the idle node further selects, as the parent node of the idle node, a candidate node with fewest child nodes from the candidate nodes with the fewest hops (Bhargava, [0092], selecting the nearby relay nodes based on bandwidth usage, bandwidth available, bandwidth needs. Here, relay node having the most child nodes requires most bandwidth or has the least bandwidth available). Although as examiner pointed out this is implied in Bhargava, it is not specifically disclosed. However, this feature would have been obvious as shown by Sharma.	
Sharma discloses wherein the idle node obtains at least one adjacent candidate node through scanning from the network nodes, and selects, as the parent node of the idle node, a candidate node with fewest child nodes from the at least one candidate node (Sharma, [0032], one node from all the identified parent nodes is selected so that the selected parent node has the smallest number of child nodes among all identified parent nodes).

	Claims 4 and 13 are rejected same as claim 3.

Claims 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Singla in view of Bhargava further in view of Lekutai (US 11089529).
Regarding claim 9, Singla and Bhargava disclose the IoT network system according to claim 1, Singla does not explicitly disclose wherein when the communication signal quality of the wireless access point is not greater than the preset value, and no network node meeting a networking condition is found through searching as the parent node, the idle node reduces the preset value to a weak preset value, and when the communication signal quality of the wireless access point is greater than the weak preset value, the idle node is communicatively connected to the wireless access point to form the root node of the second tree structure to join the IoT network.
Lekutai discloses wherein when the communication signal quality of the wireless access point is not greater than the preset value, and no network node meeting a networking condition is found through searching as the parent node, the idle node reduces the preset value to a weak preset value, and when the communication signal quality of the wireless access point is greater than the weak preset value, the idle node is communicatively connected to the wireless access point to form the root node of the second tree structure to join the IoT network (Lekutai, col. 6, lines 19-56, the processor can decrease the dynamic signal quality threshold when certain condition meets. By decreasing the dynamic signal quality threshold, switching to the lower bandwidth wireless network site).
	It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Singla with the teachings given by Lekutai. The motivation for doing so would have been to more efficiently allocate the system resources of the cellular network in order to efficiently utilize network resources by dynamically adjusting the quality threshold (Lekutai, col. 6, lines 19-56).
Claim 18 is rejected same as claim 9.

Regarding claim 10, Singla, Bhargava and Lekutai disclose the IoT network system according to claim 9, wherein the networking condition comprises the following: the network node has a data transfer capability, a number of child nodes of the network node does not reach a child node number upper limit, and a number of hops between the network node and the wireless access point does not reach a tier upper limit (Bhargava, fig. 3, step 310, communicate with the device that accepted request, that is, the device is capable of transferring data). The motivation of the combination is same as in claim 9. It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
Claim 19 is rejected same as claim 10.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Singla in view of Bhargava further in view of Lekutai further in view of Gopala (US 20160302233).
Regarding claim 20, Singla, Bhargava and Sharma disclose the networking method of an IoT network system according to claim 18, further comprising:
Singla does not explicitly disclose when the communication signal quality of the wireless access point is not greater than the weak preset value, suspending, by the idle node, networking (; and when networking suspension duration reaches a timeout threshold, re-detecting the communication signal quality of the wireless access point through the idle node.
	Gopala discloses when the communication signal quality of the wireless access point is not greater than the weak preset value,  suspending, by the idle node, networking (; and when networking suspension duration reaches a timeout threshold, re-detecting the communication signal quality of the wireless access point through the idle node (Gopala, [0020][0034], may be further configured to suspend the transmitting of subsequent transmissions for a transmit hold duration in response to determining that the downlink channel quality does not meet a downlink channel quality threshold. After the hold duration, signal strength is detected again with possible extending the suspending period).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Singla with the teachings given by Gopala. The motivation for doing so would have been to more efficiently allocate the system resources of the cellular network in order to improve the system efficiency by utilizing whether to suspend transmissions based on the signal strength (Gopala, [0018-20]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/            Primary Examiner, Art Unit 2474